Citation Nr: 1549287	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  13-25 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for colon cancer, status post hemicolectomy, claimed as due to ionizing radiation exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi Florida.  Jurisdiction of the file was subsequently transferred to the RO in Detroit, Michigan.

In April 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  The transcript has been associated with the record.  The record was held open for 30 days until May 16, 2015 to allow the Veteran to submit additional evidence.  

In April 2015, the Veteran submitted additional evidence along with a waiver of Agency of Original Jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2015).  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in May 2013 and he did not request AOJ consideration of such evidence.  In turn, a waiver of this additional evidence was not necessary.  Regardless, the Board may properly consider such evidence.  

In November 2015, an expert opinion from the Veterans Health Administration (VHA) was obtained.

In October 2014, the Veteran submitted an application seeking entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  However, this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, colon cancer, status post hemicolectomy, is related to ionizing radiation exposure during his active duty service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for colon cancer, status post hemicolectomy, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for colon cancer, status post hemicolectomy, herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran asserts that, while serving in the United States Navy, he was exposed to ionizing radiation while performing is duties as a radiac calibration technician.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service- connected when they occur in "radiation-exposed Veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R.  § 3.309(d).  Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311 (2015), service connection may still be granted on a direct basis under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Regarding the first approach noted above, diseases specific to radiation-exposed Veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2). 

The term "radiation-exposed Veteran" means either a Veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  A "radiation-risk activity" is defined as: (1) on-site participation in a test involving the atmospheric detonation of a nuclear device; (2) participation in the occupation of Hiroshima or Nagasaki, Japan, between August 6, 1945, and July 1, 1946; (3) internment as a prisoner of war in Japan which resulted in an opportunity for exposure to ionizing radiation; and (4) service in which the Veteran was, as part of his/her official duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, or service before January 1, 1974, on Amchitka Island, Alaska, and additional criteria are met.  38 C.F.R. § 3.309(d)(3)(ii). 

In the instant case, the Veteran does not meet the regulatory definition of a radiation-exposed Veteran, thereby allowing presumptive service connection for colon cancer.  Nevertheless, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  A 'radiogenic disease' means a disease that may be induced by ionizing radiation, and must become manifest five years or more after exposure.  38 C.F.R.  § 3.311(b)(2), (5).  Colon cancer such as the Veteran's is considered a radiogenic disease under 38 C.F.R. § 3.311.  The Veteran was diagnosed with this disease in February 2009, approximately 32 years after discharge from service, and 37 years after his last exposure to ionizing radiation.  

The Veteran's service personnel file contains a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141).  The Veteran, whose military occupational specialty was Electronics Warfare, had his exposure to ionizing radiation recorded by film badge from July 1970 to November 1971 while serving aboard the USS Hunley (AS-31).  The DD Form 1141 disclosed that he received an accumulated total lifetime dose of 0.124 rem during service.  The Naval Dosimetry Center in a June 2010 letter indicated that the Veteran had received 0.023 rem Shallow Dose Equivalent to the Whole Body and 0.108 Deep Dose Equivalent - Photon during service. 

Based on this evidence, in an August 2010 opinion, the VA Director of Radiation and Physical Exposures found that, since the Veteran's occupational radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it was unlikely that the Veteran's colon cancer could be attributed to radiation exposure while in military service.  In proffering this opinion, the Director relied on the Health Physics Society position statement PSO10-1, Radiation Risk in Perspective, revised in August of 2004, which states that in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources.  The position statement further states that there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent.

However, subsequent to this opinion, in support of his claim, the Veteran submitted research articles discussing the latency period for colon cancer as well as a June 2014 opinion from a VA medical doctor, which indicated that it was possible that the Veteran's radiation exposure predisposed him to colon cancer.  

Further, in his statements of record and at the April 2015 Board hearing, he unequivocally stated that he did not have any other risk factors for colon cancer.  He provided that he was a non-smoker and had no family history of cancer.  The Veteran also reported that he had no post-service radiation exposure besides x-rays and CT scans.  

The Veteran further described two incidents during his tenure onboard the USS Hunley when he was asked to hang lead in a radiation space.  In both instances, the space where the lead was needed was within the reactor room.  He was on the first team of two to go into the reactor room and, as the taller and probably stronger of the two radiation workers, he would hold up 50 pound panels of lead and his teammate would tie it off.  While holding this weight above his head, he would lean on the actual reactor vessel as he was very close to the reactor, which went up about chest height.  He stated that the dosimeter badge was clipped on the neckline, whereas he was primarily exposed at the midsection where he was essentially touching the reactor.  He indicated that he had been told that he had cancerous lesions on his lungs, liver, spleen, and possibly other organs, which are essentially located in his body around the area where he was next to the reactor.  He further reported that he had been told after personnel read his film badge that he "had burned out for the month and was not going into any radiation space until the next month."  He also testified that the Health Physics Society issued another position statement in July 2010.  

The Veteran has also reported that he began experiencing irritable bowel symptoms in service following his exposure to radiation in 1972 and was diagnosed with irritable bowel syndrome (IBS) in 1977.  In this regard, service treatment records do document complaints of diarrhea following his radiation exposure as well as a diagnosis of IBS in 1977.  The Veteran has also submitted a research article indicating that symptoms for IBS and colon cancer are nearly identical.  

Given the evidence above, the Board determined that another medical opinion was necessary and referred the case for an expert opinion from the VHA in accordance with VHA Directive 1602-01.  In November 2015, an opinion was prepared by the Section Chief of Hematology and Oncology at the Milwaukee, Wisconsin, VA Medical Center.  The examiner indicated that he had reviewed the Veteran's documents, to include testimony, letters, medical records, a letter from his treating physician regarding colon cancer, and research articles.  He noted that the Veteran's records clearly state his diagnosis of Stage III colon cancer and his previous radiation exposure.  The examiner opined that it was at least as likely as not (50 percent or higher degree of probability) that the Veteran's colon cancer was related to the Veteran's in-service exposure to ionizing radiation.

The examiner based this opinion on review of current literature, which was attached to the opinion, that showed a possible link between solid tumors, including colon cancer, and previous ionizing radiation exposure.  He indicated that, although difficult to prove on an individual basis if the absolute culprit for cancer development was exposure to radiation, he believed that exposure to radiation may have predisposed and contributed to the development of cancer in the Veteran's case.  

The Board finds that this VHA opinion is of high probative value as it considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the medical research articles.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Accordingly, based on the November 2015 VA opinion and resolving all the doubt in favor of the Veteran, the Board finds that service connection for colon cancer, status post hemicolectomy, is warranted.  Again, the Veteran was clearly exposed to ionizing radiation in service and has been diagnosed with colon cancer.  Importantly, the November 2015 VA opinion provided a nexus linking the Veteran's colon's cancer to this exposure.  The Board recognizes that the August 2010 opinion by the VA Director of Radiation and Physical Exposures found that since the Veteran's occupational radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it was unlikely that the Veteran's colon cancer could be attributed to radiation exposure while in military service.  However, this opinion was not based upon review of all of the evidence of record, including the research articles subsequently submitted by the Veteran, the June 2014 VA opinion, and/or the additional medical articles that accompanied the November 2015 VHA opinion.  Therefore, when resolving the benefit of the doubt in favor of the Veteran, the Board must conclude that the evidence is in at least a state of equipoise and service connection for colon cancer, status post hemicolectomy, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert , supra.
   

ORDER


Service connection for colon cancer, status post hemicolectomy, is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


